 1                                                                    The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                              UNITED STATES DISTRICT COURT
14                             WESTERN DISTRICT OF WASHINGTON
15                                       AT SEATTLE
16
17
18
19   PUBLIC HOSPITAL DISTRICT NO. 1 OF                  NO. 2:21-cv-00309-RSL
20   SNOHOMISH COUNTY, dba
21   EVERGREENHEALTH MONROE,
22                                                      ORDER GRANTING
23                      Plaintiff,                      STIPULATED MOTION TO STAY
24                                                      PROCEEDINGS
25          v.
26
27   AMERICAN GUARANTEE AND
28   LIABILTY INSURANCE COMPANY,
29
30                      Defendant.
31
32
33
34          The Court has considered the parties’ Stipulated Motion to Stay Proceedings in this action,
35
36   and for good cause shown,
37
38          IT IS HEREBY ORDERED that this action, including all deadlines in the Court’s ORDER
39
40   REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT, AND EARLY
41
42   SETTLEMENT (Dkt. 6) are hereby stayed and continued consistent with the table below:
43
44
45


     ORDER GRANTING STIPULATED MOTION TO STAY                      G O R DO N     600 University Street
     PROCEEDINGS - 1                                                 T I L DE N   Suite 2915
     No. 2:21-cv-00309-RSL                                          THOMAS        Seattle, WA 98101
                                                                   C O R DE L L   206.467.6477
 1                         Event                       Current Deadline          New Deadline
 2
 3    Deadline for FRCP 26(f) Conference              May 3, 2021             September 3, 2021
 4    Initial Disclosures Pursuant to FRCP 26(a)(1)   May 10, 2021            September 9, 2021
 5
 6    Combined Joint Status Report and Discovery May 17, 2021                 September 16, 2021
 7    Plan as Required by FRCP 26(f) and LCR 26(f)
 8    Defendant’s Answer                              June 12, 2021           August 20, 2021
 9
10                                   May_____________, 2021.
                        3rd day of ___________________,
            DATED this _____
11
12
13                                               __________________________________
                                                 ___________________________________
14                                               Th
                                                 The H       bl R
                                                     Honorable     b tS
                                                                Robert   S. L   ik
                                                                            Lasnik
15
                                                 United States District Judge
16
17
18   Presented by:
19
20   GORDON TILDEN THOMAS & CORDELL LLP
21   Attorneys for Plaintiff EvergreenHealth Monroe
22
23   By: s/ Greg D. Pendleton
24        Dale L. Kingman, WSBA #07060
25        Greg D. Pendleton, WSBA #38361
26        600 University Street, Suite 2915
27        Seattle, Washington 98101
28        206.467.6477
29        dkingman@gordontilden.com
30        gpendleton@gordontilden.com
31
32   LANE POWELL PC
33   Attorneys for Defendant American Guarantee and
34   Liability Insurance Company
35
36
37   By: s/ David M. Schoeggl
38        David M. Schoeggl, WSBA #13638
39        1420 5th Avenue, Suite 4200
40        Seattle, WA 98101
41        206-223-7000
42        schoeggld@lanepowell.com
43
44
45


     ORDER GRANTING STIPULATED MOTION TO STAY                  G O R DO N     600 University Street
     PROCEEDINGS - 2                                             T I L DE N   Suite 2915
     No. 2:21-cv-00309-RSL                                      THOMAS        Seattle, WA 98101
                                                               C O R DE L L   206.467.6477
